
	
		I
		111th CONGRESS
		1st Session
		H. R. 1441
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2009
			Mr. Marchant (for
			 himself, Mrs. Emerson,
			 Mr. Sessions,
			 Ms. Granger,
			 Mr. Braley of Iowa, and
			 Mr. Ortiz) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to allow
		  States to permit certain Medicaid eligible individuals who have extremely high
		  annual lifelong orphan drug costs to continue on Medicaid notwithstanding
		  increased income.
	
	
		1.Short titleThis Act may be cited as the
			 Ryan Dant Health Care Opportunity Act of
			 2009.
		2.State option to
			 disregard certain income in providing continued Medicaid coverage for certain
			 individuals with extremely high prescription costsSection
			 1902(e) of the Social Security Act (42 U.S.C. 1396b(e)), as amended by section
			 203(a) of the Children’s Health Insurance Program Reauthorization Act of 2009
			 (Public Law 111–3), is amended by adding at the end the following new
			 paragraph:
			
				(14)(A)At the option of the State, in the case of
				an individual with extremely high prescription drug costs described in
				subparagraph (B) who has been determined (without the application of this
				paragraph) to be eligible for medical assistance under this title, the State
				may, in redetermining the individual’s eligibility for medical assistance under
				this title, disregard any family income of the individual to the extent such
				income is less than an amount that is specified by the State and does not
				exceed the amount specified in subparagraph (C), or, if greater, income equal
				to the cost of the orphan drugs described in subparagraph (B)(iii).
					(B)An individual with extremely high
				prescription drug costs described in this subparagraph for a 12-month period is
				an individual—
						(i)who is covered under health
				insurance or a health benefits plan that has a maximum lifetime limit of not
				less than $1,000,000 which includes all prescription drug coverage;
						(ii)who has exhausted all available
				prescription drug coverage under the plan as of the beginning of such
				period;
						(iii)who incurs (or is reasonably
				expected to incur) on an annual basis during the period costs for orphan drugs
				in excess of the amount specified in subparagraph (C) for the period;
				and
						(iv)whose annual family income
				(determined without regard to this paragraph) as of the beginning of the period
				does not exceed 75 percent of the amount incurred for such drugs (as described
				in clause (iii)).
						(C)The amount specified in this
				subparagraph for a 12-month period beginning in—
						(i)2009 or 2010, is $200,000;
				or
						(ii)a subsequent year, is the amount
				specified in clause (i) (or this subparagraph) for the previous year increased
				by the annual rate of increase in the medical care component of the consumer
				price index (U.S. city average) for the 12-month period ending in August of the
				previous year.
						Any
				amount computed under clause (ii) that is not a multiple of $1,000 shall be
				rounded to the nearest multiple of $1,000.(D)In applying this paragraph, amounts
				incurred for prescription drugs for cosmetic purposes shall not be taken into
				account.
					(E)With respect to an individual
				described in subparagraph (A), notwithstanding section 1916, the State
				plan—
						(i)shall provide for the application
				of cost-sharing that is at least nominal as determined under section 1916;
				and
						(ii)may provide, consistent with
				section 1916A, for such additional cost-sharing as does not exceed a maximum
				level of cost-sharing that is specified by the Secretary and is adjusted by the
				Secretary on an annual basis.
						(F)A State electing the option under this
				paragraph shall provide for a determination on an individual’s application for
				continued medical assistance under this title within 30 days of the date the
				application if filed with the State.
					(G)In
				this paragraph:
						(i)The term orphan drugs
				means prescription drugs designated under section 526 of the Federal Food,
				Drug, and Cosmetic Act (21 U.S.C. 360bb) as a drug for a rare disease or
				condition.
						(ii)The term health benefits
				plan includes coverage under a plan offered under a State high risk
				pool.
						.
		
